June 25, 2010

Mr. Charles A. Gall
Hunton & Williams LLP
1445 Ross Avenue, Suite 3700
Dallas, TX 75202-2799


Mr. William Richard Thompson II
Hankinson Levinger LLP
750 N. St. Paul Street, Suite 1800
Dallas, TX 75201
Mr. Lewis T. LeClair
McKool Smith, P.C.
300 Crescent Court, Suite 1500
Dallas, TX 75201


Honorable Bruce Priddy
116th District Court
George L. Allen, Sr. Courts Bldg.
600 Commerce St., Ste. 620A
Dallas, TX 75202

RE:   Case Number:  09-0161
      Court of Appeals Number:  05-09-00098-CV
      Trial Court Number:  07-12430

Style:      IN RE  MERRILL LYNCH & CO., INC. AND MERRILL LYNCH, PIERCE,
      FENNER & SMITH INCORPORATED

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.     The    stay
order issued May 13, 2010 is lifted.  If  you  would  like  the  opinion  by
email, please contact Claudia Jenks at  claudia.jenks@courts.state.tx.us  or
call (512)463-1312 ext. 41367.  (Justice Lehrmann not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |